Mr. Justice Knauss
delivered the opinion of the Court.
Plaintiff in error by writ of error seeks reversal of a judgment in favor of defendant in error in a suit based on several checks drawn by Buell E. Nielsen as, administrator of the estate of Ewaa Takata, deceased, allegedly “issued and delivered to” the defendant in error, which defendant as payee thereof knew “to be for the personal benefit of the fiduciary and in payment of per*266sonal debts of the fiduciary” [Buell L. Nielsen], as alleged in the complaint.
Trial was to the court. At the conclusion of all the evidence offered by plaintiff and defendant, the trial court found the issues in favor of defendant and entered judgment dismissing the action.
This case is governed by our pronouncement in Wysowatcky, Guardian v. Denver-Willys, Inc., 131 Colo. 266, 281 P. (2d) 165. We also note in the instant case defendant put on evidence in support of the denials of plaintiff’s complaint, and the trial court found the issues so joined in favor of defendant.
Pursuant to our ruling in Andrew Wysowatcky, Guardian v. Denver-Willys, Inc., the judgment of the trial court is affirmed.